Case 19-11665-mdc           Doc 14      Filed 05/24/19 Entered 05/24/19 08:58:25                  Desc Main
                                       Document      Page 1 of 16
                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                         :
PANATIOTA G. GETSOS                                            :      BK. No. 19-11665 MDC
                                 Debtor                        :
                                                               :      Chapter No. 13
FULTON BANK, N.A.                                              :
                                 Movant                        :
                  v.                                           :
PANATIOTA G. GETSOS                                            :
                                 Respondent                    :
                                                               :

     OBJECTION OF FULTON BANK, N.A. TO CONFIRMATION OF THE DEBTOR
                           CHAPTER 13 PLAN

        Movant, FULTON BANK, N.A. (hereinafter referred to as "Movant"), by its attorneys Phelan Hallinan
Diamond & Jones, LLP hereby objects to confirmation of the Debtor's Chapter 13 Plan as follows:
        1.      Movant is FULTON BANK, N.A..
        2.      Debtor, PANATIOTA G. GETSOS, is the owner of the property located at 1341 WOODED
KNOLLS, WEST CHESTER, PA 19382.
        3.      On April 29, 2019, Movant filed a Proof of Claim listing pre-petition arrears in the amount of
$193,468.13.
        4.       Debtor's Plan currently provides for payment to Movant in the amount of $171,722.77. A copy
of the Debtor's Plan is attached hereto as Exhibit A. Movant therefore objects to Debtor's Plan as it is
underfunded. Debtor's Plan should be further amended to fully fund the arrears owed to Movant or Confirmation
should be denied.
        5.      Debtor’s plan provides for the monthly post-petition mortgage payment of $3,820.00. Movant
objects to the Post-Petition mortgage payment as the actual payment amount is $5,098.26.


        WHEREFORE, FULTON BANK, N.A. respectfully requests that this Honorable Court deny
confirmation of the Debtor's Chapter 13 Plan.
                                                Respectfully Submitted,

                                                /s/ Robert J. Davidow, Esquire
                                                Robert J. Davidow, Esq., Id. No.321821
                                                Phelan Hallinan Diamond & Jones, LLP
                                                1617 JFK Boulevard, Suite 1400
                                                One Penn Center Plaza
                                                Philadelphia, PA 19103
                                                Phone Number: 215-563-7000 Ext
                                                Fax Number: 215-568-7616
                                                Email: Robert.Davidow@phelanhallinan.com

Dated: May 23, 2019
Case 19-11665-mdc         Doc 14
                          Filed 05/24/19 Entered 05/24/19 08:58:25 Desc Main
                         Document      Page 2 of 16
               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:                                    :
 PANATIOTA G. GETSOS                       :     BK. No. 19-11665 MDC
                      Debtor               :
                                           :     Chapter No. 13
 FULTON BANK, N.A.                         :
                      Movant               :
                 v.                        :
 PANATIOTA G. GETSOS                       :
                      Respondent           :
                                           :

                                  CERTIFICATE OF SERVICE

I hereby certify that service upon all interested parties, indicated below was made by sending a true
and correct copy of the Objection of FULTON BANK, N.A., to Debtor's Chapter 13 Plan pursuant
to the above-captioned bankruptcy case by electronic means on May 24, 2019.

  WILLIAM C. MILLER, ESQUIRE (TRUSTEE)                  PANAGIOTA G. GETSOS
  P.O. BOX 1229                                         1341 WOODED KNOLLS
  PHILADELPHIA, PA 19105                                WEST CHESTER, PA 19382

  GARY E. THOMPSON, ESQUIRE
  150 E. SWEDESFORD ROAD, 1ST FLOOR
  WAYNE, PA 19087

  UNITED STATES TRUSTEE
  OFFICE OF THE U.S. TRUSTEE
  833 CHESTNUT STREET, SUITE 500
  PHILADELPHIA, PA 19107

                                                            Respectfully submitted,


                                                        /s/ Robert J. Davidow, Esquire
                                                        Robert J. Davidow, Esq., Id. No.321821
                                                        Phelan Hallinan Diamond & Jones, LLP
                                                        1617 JFK Boulevard, Suite 1400
                                                        One Penn Center Plaza
                                                        Philadelphia, PA 19103
                                                        Phone Number: 215-563-7000 Ext
                                                        Fax Number: 215-568-7616
                                                        Email:
 May 24, 2019                                           Robert.Davidow@phelanhallinan.com
         Case 19-11665-mdc           Doc 14     Filed 05/24/19 Entered 05/24/19 08:58:25                  Desc Main
                                               Document      Page 3 of 16


                                          PHELAN HALLINAN DIAMOND &
                                                  JONES, LLP
                                               1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                        215-563-7000                                      Representing Lenders in
Robert J. Davidow, Esquire                     Bankruptcy Fax # 215-568-7616                                        Pennsylvania


        May 23, 2019

        GARY E. THOMPSON, ESQUIRE
        150 E. SWEDESFORD ROAD, 1ST FLOOR
        WAYNE, PA 19087

        Movant:              FULTON BANK, N.A.
        Re:
                             Bankruptcy No.: 19-11665 MDC

        Dear Counselor:

               Enclosed is a true and correct copy of the Objection to Confirmation of Chapter 13 Plan, the original of
        which has been filed with the Court.


        Sincerely yours,

        /s/ Robert J. Davidow, Esquire
        Robert J. Davidow, Esq., Id. No.321821
        Phelan Hallinan Diamond & Jones, LLP
        1617 JFK Boulevard, Suite 1400
        One Penn Center Plaza
        Philadelphia, PA 19103
        Phone Number: 215-563-7000 Ext
        Fax Number: 215-568-7616
        Email: Robert.Davidow@phelanhallinan.com
        enc

        cc:       PANAGIOTA G. GETSOS
                  WILLIAM C. MILLER, ESQUIRE (TRUSTEE)
                  UNITED STATES TRUSTEE
                  FULTON BANK, N.A. (LANCASTER, PA)
                  ATTENTION: BANKRUPTCY DEPARTMENT
                  ACCOUNT NO.: XXXXXX1080
Case 19-11665-mdc          Doc 14      Filed 05/24/19 Entered 05/24/19 08:58:25               Desc Main
                                      Document      Page 4 of 16


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                     :
PANATIOTA G. GETSOS                                        :    BK. No. 19-11665 MDC
                                Debtor                     :
                                                           :    Chapter No. 13
FULTON BANK, N.A.                                          :
                                Movant                     :
                 v.                                        :
PANATIOTA G. GETSOS                                        :
                                Respondent                 :
                                                           :
                                                           :
                                                           :
                                                           :
                                                           :

                                                 ORDER

        AND NOW, this              day of                           , 2019, upon consideration of the Debtor

Chapter 13 Plan, and the objection of FULTON BANK, N.A., and after hearing, it is hereby

        ORDERED that confirmation of the Debtor Chapter 13 Plan is denied.

                                                           BY THE COURT:



                                                           MAGDELINE D. COLEMAN
                                                           U.S. Bankruptcy Judge


 WILLIAM C. MILLER, ESQUIRE (TRUSTEE)                      PANAGIOTA G. GETSOS
 P.O. BOX 1229                                             1341 WOODED KNOLLS
 PHILADELPHIA, PA 19105                                    WEST CHESTER, PA 19382

 GARY E. THOMPSON, ESQUIRE
 150 E. SWEDESFORD ROAD, 1ST FLOOR
 WAYNE, PA 19087

 UNITED STATES TRUSTEE
 OFFICE OF THE U.S. TRUSTEE
 833 CHESTNUT STREET, SUITE 500
 PHILADELPHIA, PA 19107
Case 19-11665-mdc   Doc 14    Filed 05/24/19 Entered 05/24/19 08:58:25   Desc Main
                             Document      Page 5 of 16




                       Exhibit “A”
                  Case
                  Case 19-11665-mdc
                       19-11665-mdc Doc
                                    Claim
                                        143-1Filed
                                                Filed
                                                   05/24/19
                                                      04/29/19Entered
                                                                Desc 05/24/19
                                                                      Main Document
                                                                              08:58:25 Page
                                                                                        Desc1Main
                                                                                             of 8
                                            Document      Page 6 of 16
     Fill in this information to identify the case:
     Debtor 1
                           PANATIOTA G. GETSOS
     Debtor 2
     (Spouse, if filing)

     United States Bankruptcy Court for the:     EASTERN                            District of Pennsylvania
                                                                                               (State)
     Case Number             19-11665 MDC




     Official Form 410
     Proof of Claim                                                                                                                                        04/16


     Read the instructions before filling out this form. Use this form to make a claim for payment in a bankruptcy case. Do not use this form to
     make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

     The law requires that filer must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted
     copies of any documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts,
     contracts, judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents
     are not available, explain in an attachment.

     A person who files a fraudulent claim could be fined up to $500.000, imprisoned for up to 5 years, or both. 18 U.S.C. § 152, 157, and 3571.
     Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1:             Identify the Claim

1.      Who is the current              FULTON BANK, N.A.
        creditor?                       Name of the current creditor (the person or entity to be paid for this claim)

                                         Other names the creditor used with the debtor


2.      Has this claim been
        acquired from someone                  No
        else?                                  Yes. From Whom? __________________________________________


3.      Where should notices                                                                                     Where should payments to the creditor be sent? (if
        and payments to the             Where should notices to the creditor be sent?
                                                                                                                 different)
        creditor be sent?

        Federal Rule of Bankruptcy
        Procedure (FRBP) 2002(g)       FULTON BANK, N.A.                                                       FULTON BANK, N.A.
                                       Special Assets 5th Floor                                                Special Assets 5th Floor
                                       One Penn Square                                                         One Penn Square




                                       Lancaster,             PA                       17604                   Lancaster,                 PA               17604
                                              City                      State                  Zip                          City                  State        Zip



                                       Contact Phone                                                           Contact Phone

                                       Contact Email                                                           Contact Email


                                        Uniform claim identifier for electronic payments in chapter 13 (if you use one)




4.                                             No
        Does this claim amend
                                               Yes. Claim number on court claims registry (if known) _________                     Filed on _________
        one already filed?



     Official Form 410                                                            Proof of Claim                                                              page 1
               Case
               Case 19-11665-mdc
                    19-11665-mdc Doc
                                 Claim
                                     143-1Filed
                                             Filed
                                                05/24/19
                                                   04/29/19Entered
                                                             Desc 05/24/19
                                                                   Main Document
                                                                           08:58:25 Page
                                                                                     Desc2Main
                                                                                          of 8
                                         Document      Page 7 of 16
5.
       Do you know if anyone
                                     No
       else has filed a proof of
                                     Yes. Who made the earlier filing? __________________________________________
       claim for this claim?




 Part 2:        Give Information about the Claim as of the Date the Case Was Filed

6. Do you have any number
                                    No
   you use to identify the
   debtor?                          Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 1080


7.    How much is the claim?        $336,424.11                                     .. Does this amount include interest or other charges?
                                                                                         No
                                                                                         Yes.     Attach statement itemizing interest, fees, expenses, or other charges
                                                                                                  required by Bankruptcy Rule 3001(c)(2)(A).

8.    What is the basis of the
                                    Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
      claim?
                                    Attach any document supporting the claim required by Bankruptcy Rule 3001(c).
                                    Limit disclosing information that is entitled to privacy, such as healthcare information.


                                    Money Loaned



9.    Is all or part of the claim   No
      secured?                      Yes.     The claim is secured by a lien on property.

                                             Nature of property:

                                                 Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim Attachment
                                                                   (Official form 410-A) with the Proof of Claim.
                                                 Motor vehicle

                                                 Other. Describe:                    1341 WOODED KNOLL, WEST CHESTER, PA 19382


                                             Basis for perfection:                      Recorded Mortgage
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example, a
                                             mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.)


                                             Value of property:                              $
                                             Amount of the claim that is secured:            $
                                                                                                 $336,424.11
                                                                                                                                (The sum of the secured and unsecured amounts
                                             Amount of the claim that is unsecured:          $                                  should match the amount in line 7.)




                                             Amount necessary to cure any default as of the date of the petition:               $ $193,468.13



                                             Annual Interest Rate (when case was filed) 3.125%
                                               Fixed
                                               Variable

10.    Is this claim based on a     No
       lease?                                Amount necessary to cure any default as of the date of the petition. $
                                    Yes.


11.    Is this claim subject to a   No
       right to setoff?
                                    Yes.     Identify the property: __________________________________________________________________________




     Official Form 410                                                      Proof of Claim                                                                          page 2
            Case
            Case 19-11665-mdc
                 19-11665-mdc Doc
                              Claim
                                  143-1Filed
                                          Filed
                                             05/24/19
                                                04/29/19Entered
                                                          Desc 05/24/19
                                                                Main Document
                                                                        08:58:25 Page
                                                                                  Desc3Main
                                                                                       of 8
                                      Document      Page 8 of 16
12. Is all or part of the claim               No
    entitled to priority under
    11 U.S.C. § 507(a)?                                                                                                                                          Amount entitled to
                                              Yes. Check all that apply:
                                                                                                                                                                 priority
    A claim may be partly
    priority and partly                            Domestic support obligation (including alimony and child support) under
    nonpriority. For example,                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                 $
    in some categories, the
    law limits the amount
    entitled to priority.
                                                   Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                                       services for personal, family or household use. 11 U.S.C. § 507(a)(7).                                $

                                                   Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                                      before the bankruptcy petition is filed or the debtor’s business ends,
                                                      whichever is earlier. 11 U.S.C. § 507(a)(4).                                                           $

                                                   Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                     $

                                                   Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                         $

                                                   Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                         $

                                              *Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of
                                              adjustment.



 Part 3:      Sign Below

The person completing this        Check the appropriate box:
proof of claim must sign and
date it.                              I am the creditor.
FRBP 9011(b).
                                      I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP 5005(a)(2)
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
authorized courts to establish
local rules specifying what a
signature is.                         I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

A person who files a              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
fraudulent claim could be         the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fined up to $500,000,
imprisoned for up to 5 years,     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
or both. 18 U.S.C. § 152, 157     correct.
and 3571.
                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on date          April 23, 2019
                                                            MM / DD    / YYYY


                                  /s/ Thomas Song, Esquire
                                  Signature

                                  Print the name of the person who is completing and signing this claim:

                                  Name                        Thomas Song, Esq., Id. No.89834
                                                              First name                               Middle name                               Last name

                                  Title                       Attorney

                                  Company                     Phelan Hallinan Diamond & Jones, LLP
                                                              Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                     1617 JFK Boulevard, Suite 1400, One Penn Center Plaza

                                                              Philadelphia, PA 19103

                                  Contact phone               215-563-7000                                                Email     Thomas.Song@phelanhallinan.com




  Official Form 410                                                               Proof of Claim                                                                                      page 3
                                          Case
                                          Case 19-11665-mdc
                                               19-11665-mdc Doc
                                                            Claim
                                                                143-1Filed
                                                                        Filed
                                                                           05/24/19
                                                                              04/29/19Entered
                                                                                        Desc 05/24/19
                                                                                              Main Document
                                                                                                      08:58:25 Page
                                                                                                                Desc4Main
                                                                                                                     of 8
                                                                    Document      Page 9 of 16
Mortgage Proof of Claim Attachment                                                                                                                                                                                            (12/15)

If you file a claim secured by a security interest in the debtor's principal residence, you must use this form as an attachment to your proof of claim. See separate instructions

 Part 1: Mortgage and Case Information                      Part 2: Total Debt Calculation                                   Part 3: Arrearage as of Date of the Petition                      Part 4: Monthly Mortgage Payment

 Case Number:                   19-11665 MDC                 Principal balance:                  $254,010.22                 Principal & interest due:              $126,251.73                Principal & interest: $3,825.81
                                PANATIOTA G.
 Debtor 1:                      GETSOS                       Deferred Principal:                 $0.00                       Prepetition fees due:                  $16,799.15                 Monthly escrow:       $1,272.45
                                                                                                                             Escrow deficiency for funds                                       Private mortgage
 Debtor 2:                                                   Interest due:                       $22,220.30                  advanced:                              $43,394.44                 insurance:            $0.00

                                                                                                                                                                                               Total monthly
 Last 4 digits to identify:     1080                         Fees, costs due:                    $16,799.15                  Projected escrow shortage:             $7,022.81                  payment:              $5,098.26
                                                             Escrow deficiency for
 Creditor:                      FULTON BANK, N.A.            funds advanced:                     $43,394.44                  Less funds on hand:                  - $0.00


 Servicer:                      FULTON BANK, N.A.            Less total funds on hand:      - $0.00                          Total prepetition arrearage:           $193,468.13

 Fixed accrual/daily simple
 interest/other:                Fixed Accrual                Total debt:                         $336,424.11


 Part 5: Loan Payment History from First Date of Default:
                                Account Activity                                                    How Funds Were Applied/Amount Incurred                              Balance After Amount Received or Incurred

   A.           B.             C.           D.          E.             F.             G.             H.           I.           J.          K.             L.                M.          N.          O.            P.          Q.
   Date         Contractual    Funds        Amount      Description    Contractual    Prin. Int      Amount       Amount       Amount      Amount         Unapplied         Principal   Accrued     Escrow        Fees /      Unapplied
                Payment        received     Incurred                   Due Date       & esc          to           to           to          to Fees        funds             Balance     interest    balance       Charges     Funds
                amount                                                                past due       Principal    Interest     Escrow      or                                           balance                   Balance     Balance
                                                                                      balance                                              Charges
  03/01/2016 $3,825.81                                 Payment Due                   $3,825.81                                                                          $266,585.55                $0.00         $0.00       $0.00
  03/17/2016                               $191.29     Late Charge                   $3,825.81                                            ($191.29)                     $266,585.55                $0.00         $191.29     $0.00
  04/01/2016 $3,825.81                                 Payment Due                   $7,651.62                                                                          $266,585.55                $0.00         $191.29     $0.00
  04/17/2016                               $191.29     Late Charge                   $7,651.62                                            ($191.29)                     $266,585.55                $0.00         $382.58     $0.00
  05/01/2016 $3,825.81                                 Payment Due                   $11,477.43                                                                         $266,585.55                $0.00         $382.58     $0.00
  05/17/2016                               $191.29     Late Charge                   $11,477.43                                           ($191.29)                     $266,585.55                $0.00         $573.87     $0.00
                                                       Payment
  05/27/2016                  $4,075.00                Applied        04/01/2016     $7,651.62     $3,131.58     $694.23                  $191.29        $57.90         $263,453.97                $0.00         $382.58     $57.90
  06/01/2016 $3,825.81                                 Payment Due                   $11,477.43                                                                         $263,453.97                $0.00         $382.58     $57.90
  06/17/2016                               $191.29     Late Charge                   $11,477.43                                           ($191.29)                     $263,453.97                $0.00         $573.87     $57.90
  07/01/2016 $3,825.81                                 Payment Due                   $15,303.24                                                                         $263,453.97                $0.00         $573.87     $57.90
                                                       Payment
  07/01/2016                  $3,902.11                Applied        05/01/2016     $11,477.43    $3,139.73     $686.08                  $134.20        ($57.90)       $260,314.24                $0.00         $439.67     $0.00
  07/17/2016                               $191.29     Late Charge                   $11,477.43                                           ($191.29)                     $260,314.24                $0.00         $630.96     $0.00
                                                       Payment
  07/29/2016                  $3,984.20                Applied        06/01/2016     $7,651.62     $3,147.91     $677.90                  $158.39                       $257,166.33                $0.00         $472.57     $0.00
  08/01/2016 $3,825.81                                 Payment Due                   $11,477.43                                                                         $257,166.33                $0.00         $472.57     $0.00
  08/17/2016                               $191.29     Late Charge                   $11,477.43                                           ($191.29)                     $257,166.33                $0.00         $663.86     $0.00
                                                       Payment
  08/19/2016                  $3,840.00                Applied        07/01/2016     $7,651.62     $3,156.11     $669.70                  $14.19                        $254,010.22                $0.00         $649.67     $0.00
Official Form 410                                                            Proof of Claim                                                                                 page 1
Case 19-11665-mdc   Doc 14    Filed 05/24/19 Entered 05/24/19 08:58:25   Desc Main
                             Document     Page 10 of 16




                       Exhibit “B”
            Case
            Case19-11665-mdc
                 19-11665-mdc Doc
                              Doc14
                                  2 Filed
                                     Filed03/19/19
                                          05/24/19 Entered
                                                      Entered03/19/19
                                                                05/24/1912:22:11
                                                                        08:58:25 Desc
                                                                                 DescMain
                                                                                      Main
                                    Document
                                     Document Page Page111 of 6
                                                              16
                                           L.B.F. 3015.1

                                                   UNITED STATES BANKRUPTCY COURT
                                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re: Panatiota G. Getsos                                                           Case No.:
                                                                                      Chapter 13
                                            Debtor(s)

                                                                           Chapter 13 Plan

    Original

            Amended

Date: March 19, 2019

                                                                THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                                 CHAPTER 13 OF THE BANKRUPTCY CODE

                                                                     YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which contains the date of the confirmation
hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers
carefully and discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN MUST FILE A
WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-4. This Plan may be confirmed and become binding,
unless a written objection is filed.

                                               IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                                              MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                                           NOTICE OF MEETING OF CREDITORS.


 Part 1: Bankruptcy Rule 3015.1 Disclosures


                                 Plan contains nonstandard or additional provisions – see Part 9

                                 Plan limits the amount of secured claim(s) based on value of collateral – see Part 4

                                 Plan avoids a security interest or lien – see Part 4 and/or Part 9


 Part 2: Plan Payment, Length and Distribution – PARTS 2(c) & 2(e) MUST BE COMPLETED IN EVERY CASE

      § 2(a)(1) Initial Plan:
           Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $ 106,800.00
           Debtor shall pay the Trustee $ 1,780.00 per month for 60 months; and
           Debtor shall pay the Trustee $       per month for         months.
         Other changes in the scheduled plan payment are set forth in § 2(d)

    § 2(a)(2) Amended Plan:
          Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $
    The Plan payments by Debtor shall consists of the total amount previously paid ($       )
added to the new monthly Plan payments in the amount of $          beginning        (date) and continuing for           months.
        Other changes in the scheduled plan payment are set forth in § 2(d)

    § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition to future wages (Describe source, amount and date
when funds are available, if known):

      § 2(c) Alternative treatment of secured claims:
              None. If “None” is checked, the rest of § 2(c) need not be completed.


                                                                                                                                               Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case
            Case19-11665-mdc
                 19-11665-mdc Doc
                              Doc14
                                  2 Filed
                                     Filed03/19/19
                                          05/24/19 Entered
                                                    Entered03/19/19
                                                              05/24/1912:22:11
                                                                      08:58:25 Desc
                                                                               DescMain
                                                                                    Main
                                    Document
                                     Document PagePage12
                                                       2 of 6
                                                            16
 Debtor                Panatiota G. Getsos                                                              Case number

                Sale of real property
             See § 7(c) below for detailed description

                Loan modification with respect to mortgage encumbering property:
             See § 4(f) below for detailed description

      § 2(d) Other information that may be important relating to the payment and length of Plan:



      § 2(e) Estimated Distribution

              A.         Total Priority Claims (Part 3)

                         1. Unpaid attorney’s fees                                                  $                             1,500.00

                         2. Unpaid attorney’s cost                                                  $                                 0.00

                         3. Other priority claims (e.g., priority taxes)                            $                                 0.00

              B.         Total distribution to cure defaults (§ 4(b))                               $                            64,148.46

              C.         Total distribution on secured claims (§§ 4(c) &(d))                        $                            30,471.54

              D.         Total distribution on unsecured claims (Part 5)                            $                                 0.00

                                                                      Subtotal                      $                            96,120.00

              E.         Estimated Trustee’s Commission                                             $                            10,680.00

              F.         Base Amount                                                                $                           106,800.00

 Part 3: Priority Claims (Including Administrative Expenses & Debtor’s Counsel Fees)

             § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                            Type of Priority                            Estimated Amount to be Paid
 Gary E. Thompson                                                    Attorney Fee                                                                   $ 1,500.00

             § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid less than full amount.

                          None. If “None” is checked, the rest of § 3(b) need not be completed or reproduced.



 Part 4: Secured Claims

             § 4(a) ) Secured claims not provided for by the Plan

                          None. If “None” is checked, the rest of § 4(a) need not be completed.
 Creditor                                                                     Secured Property


    If checked, debtor will pay the creditor(s) listed below directly
 in accordance with the contract terms or otherwise by agreement                        2016 Hyundai Elantra 50000 miles
 Ally Bank

             § 4(b) Curing Default and Maintaining Payments

                          None. If “None” is checked, the rest of § 4(b) need not be completed.



                                                                                          2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case
            Case19-11665-mdc
                 19-11665-mdc Doc
                              Doc14
                                  2 Filed
                                     Filed03/19/19
                                          05/24/19 Entered
                                                    Entered03/19/19
                                                              05/24/1912:22:11
                                                                      08:58:25 Desc
                                                                               DescMain
                                                                                    Main
                                    Document
                                     Document PagePage13
                                                       3 of 6
                                                            16
 Debtor                Panatiota G. Getsos                                                             Case number

         The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages; and, Debtor shall pay directly to creditor
monthly obligations falling due after the bankruptcy filing in accordance with the parties' contract.

 Creditor                      Description of Secured Current Monthly                  Estimated            Interest Rate    Amount to be Paid to Creditor
                               Property and Address, Payment to be paid                Arrearage            on Arrearage,    by the Trustee
                               if real property       directly to creditor                                  if applicable
                                                      by Debtor                                             (%)
                               1341 Wooded Knolls
                               West Chester, PA
                               19382 Chester                                           Prepetition:
 Fulton Bank                   County                 3,820.00                             $ 171,722.77              0.00%                           $59,666.12

          § 4(c) Allowed Secured Claims to be paid in full: based on proof of claim or pre-confirmation determination of the amount, extent
or validity of the claim

                          None. If “None” is checked, the rest of § 4(c) need not be completed.
                         (1) Allowed secured claims listed below shall be paid in full and their liens retained until completion of payments under the plan.

                      (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to determine the amount, extent or
              validity of the allowed secured claim and the court will make its determination prior to the confirmation hearing.

                      (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general unsecured claim under Part 5
              of the Plan or (B) as a priority claim under Part 3, as determined by the court.

                       (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C. § 1325(a) (5) (B) (ii) will
              be paid at the rate and in the amount listed below. If the claimant included a different interest rate or amount for “present value” interest
              in its proof of claim or otherwise disputes the amount provided for “present value” interest, the claimant must file an objection to
              confirmation.\

                     (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured claim and release the
              corresponding lien.

 Name of Creditor                  Description of                    Allowed Secured       Present Value        Dollar Amount of        Total Amount to be
                                   Secured Property                  Claim                 Interest Rate        Present Value           Paid
                                   and Address, if real                                                         Interest
                                   property
 Fulton Bank                       1341 Wooded                               $87,700.00 0.00%                           $545,000.00                  $30,471.54
                                   Knolls West
                                   Chester, PA 19382
                                   Chester County
 Knolls of                         1341 Wooded                                    $0.00 0.00%                           $545,000.00                           $0.00
 Birmingham                        Knolls West
 Singles Assc                      Chester, PA 19382
                                   Chester County

                  § 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506

                          None. If “None” is checked, the rest of § 4(d) need not be completed.

             § 4(e) Surrender

                          None. If “None” is checked, the rest of § 4(e) need not be completed.

             § 4(f) Loan Modification

                 None. If “None” is checked, the rest of § 4(f) need not be completed.

 Part 5:General Unsecured Claims

             § 5(a) Separately classified allowed unsecured non-priority claims



                                                                                       3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case
            Case19-11665-mdc
                 19-11665-mdc Doc
                              Doc14
                                  2 Filed
                                     Filed03/19/19
                                          05/24/19 Entered
                                                    Entered03/19/19
                                                              05/24/1912:22:11
                                                                      08:58:25 Desc
                                                                               DescMain
                                                                                    Main
                                    Document
                                     Document PagePage14
                                                       4 of 6
                                                            16
 Debtor                Panatiota G. Getsos                                                           Case number

                          None. If “None” is checked, the rest of § 5(a) need not be completed.

             § 5(b) Timely filed unsecured non-priority claims

                           (1) Liquidation Test (check one box)

                                             All Debtor(s) property is claimed as exempt.

                                             Debtor(s) has non-exempt property valued at $         for purposes of § 1325(a)(4) and plan provides for distribution
                                             of $        to allowed priority and unsecured general creditors.

                           (2) Funding: § 5(b) claims to be paid as follows (check one box):

                                             Pro rata

                                             100%

                                             Other (Describe)


 Part 6: Executory Contracts & Unexpired Leases

                          None. If “None” is checked, the rest of § 6 need not be completed or reproduced.



 Part 7: Other Provisions

             § 7(a) General Principles Applicable to The Plan

             (1) Vesting of Property of the Estate (check one box)

                               Upon confirmation

                               Upon discharge

           (2) Subject to Bankruptcy Rule 3012, the amount of a creditor’s claim listed in its proof of claim controls over any contrary amounts listed
in Parts 3, 4 or 5 of the Plan.

           (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments under § 1326(a)(1)(B), (C) shall be disbursed
to the creditors by the debtor directly. All other disbursements to creditors shall be made to the Trustee.

          (4) If Debtor is successful in obtaining a recovery in personal injury or other litigation in which Debtor is the plaintiff, before the
completion of plan payments, any such recovery in excess of any applicable exemption will be paid to the Trustee as a special Plan payment to the
extent necessary to pay priority and general unsecured creditors, or as agreed by the Debtor or the Trustee and approved by the court..

             § 7(b) Affirmative duties on holders of claims secured by a security interest in debtor’s principal residence

             (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to such arrearage.

          (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage obligations as provided for by
the terms of the underlying mortgage note.

           (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the sole purpose of precluding the imposition
of late payment charges or other default-related fees and services based on the pre-petition default or default(s). Late charges may be assessed on
post-petition payments as provided by the terms of the mortgage and note.

          (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to the Debtor pre-petition, and the Debtor
provides for payments of that claim directly to the creditor in the Plan, the holder of the claims shall resume sending customary monthly statements.

           (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with coupon books for payments prior to the
filing of the petition, upon request, the creditor shall forward post-petition coupon book(s) to the Debtor after this case has been filed.
                                                                                      4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case
            Case19-11665-mdc
                 19-11665-mdc Doc
                              Doc14
                                  2 Filed
                                     Filed03/19/19
                                          05/24/19 Entered
                                                    Entered03/19/19
                                                              05/24/1912:22:11
                                                                      08:58:25 Desc
                                                                               DescMain
                                                                                    Main
                                    Document
                                     Document PagePage15
                                                       5 of 6
                                                            16
 Debtor                Panatiota G. Getsos                                                   Case number


             (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon books as set forth above.

             § 7(c) Sale of Real Property

                 None. If “None” is checked, the rest of § 7(c) need not be completed.

          (1) Closing for the sale of  (the “Real Property”) shall be completed within months of the commencement of this bankruptcy case (the
“Sale Deadline”). Unless otherwise agreed, each secured creditor will be paid the full amount of their secured claims as reflected in § 4.b (1) of the
Plan at the closing (“Closing Date”).

             (2) The Real Property will be marketed for sale in the following manner and on the following terms:


           (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all customary closing expenses and all
liens and encumbrances, including all § 4(b) claims, as may be necessary to convey good and marketable title to the purchaser. However, nothing in
this Plan shall preclude the Debtor from seeking court approval of the sale of the property free and clear of liens and encumbrances pursuant to 11
U.S.C. § 363(f), either prior to or after confirmation of the Plan, if, in the Debtor’s judgment, such approval is necessary or in order to convey
insurable title or is otherwise reasonably necessary under the circumstances to implement this Plan.

             (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours of the Closing Date.

             (5) In the event that a sale of the Real Property has not been consummated by the expiration of the Sale Deadline:


 Part 8: Order of Distribution

             The order of distribution of Plan payments will be as follows:

             Level 1: Trustee Commissions*
             Level 2: Domestic Support Obligations
             Level 3: Adequate Protection Payments
             Level 4: Debtor’s attorney’s fees
             Level 5: Priority claims, pro rata
             Level 6: Secured claims, pro rata
             Level 7: Specially classified unsecured claims
             Level 8: General unsecured claims
             Level 9: Untimely filed general unsecured non-priority claims to which debtor has not objected

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee not to exceed ten (10) percent.

 Part 9: Nonstandard or Additional Plan Provisions

Under Bankruptcy Rule 3015.1(e), Plan provisions set forth below in Part 9 are effective only if the applicable box in Part 1 of this Plan is checked.
Nonstandard or additional plan provisions placed elsewhere in the Plan are void.

           None. If “None” is checked, the rest of § 9 need not be completed.



 Part 10: Signatures

          By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan contains no nonstandard or additional
provisions other than those in Part 9 of the Plan.

 Date:       March 19, 2019                                                      /s/ Gary E. Thompson
                                                                                 Gary E. Thompson
                                                                                 Attorney for Debtor(s)



             If Debtor(s) are unrepresented, they must sign below.

                                                                             5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case
            Case19-11665-mdc
                 19-11665-mdc Doc
                              Doc14
                                  2 Filed
                                     Filed03/19/19
                                          05/24/19 Entered
                                                    Entered03/19/19
                                                              05/24/1912:22:11
                                                                      08:58:25 Desc
                                                                               DescMain
                                                                                    Main
                                    Document
                                     Document PagePage16
                                                       6 of 6
                                                            16
 Debtor                Panatiota G. Getsos                                              Case number


 Date:       March 19, 2019                                              /s/ Panatiota G. Getsos
                                                                         Panatiota G. Getsos
                                                                         Debtor

 Date:
                                                                         Joint Debtor




                                                                     6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                    Best Case Bankruptcy
